Miller v City of Buffalo (2020 NY Slip Op 02445)





Miller v City of Buffalo


2020 NY Slip Op 02445


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., TROUTMAN, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


548 CA 19-00900

[*1]DAWN M. MILLER AND JASON R. MILLER, PLAINTIFFS-APPELLANTS,
vCITY OF BUFFALO, CITY OF BUFFALO DEPARTMENT OF PUBLIC WORKS, CITY OF BUFFALO DIVISION OF PARKS AND RECREATION AND DOMINIC HASEK YOUTH HOCKEY LEAGUE, INC., DOING BUSINESS AS HASEK'S HEROES, DEFENDANTS-RESPONDENTS. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
GOLDBERG SEGALLA LLP, BUFFALO (MICHAEL E. APPELBAUM OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered March 5, 2019. The order granted the motion of defendants for summary judgment and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court